      Case: 1:15-cv-09701 Document #: 9 Filed: 08/16/19 Page 1 of 2 PageID #:15




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

IN RE: TESTOSTERONE
REPLACEMENT THERAPY                                     Case No. 1:14-cv-01748
PRODUCTS LIABILITY                                      MDL No. 2545
LITIGATION                                              Honorable Matthew F. Kennelly

THIS DOCUMENT RELATES TO:
William Webster v. Eli Lilly and Company., et
al.,

Civil Action No. 1:15-cv-09701


        STIPULATION OF DISMISSAL OF ENTIRE ACTION WITH PREJUDICE


       IT IS HEREBY STIPULATED AND AGREED by and between counsel for all parties

hereto, pursuant to Rule 41(a)(I)(A)(ii) of the Federal Rules of Civil Procedure, that this entire

action, including any and all claims and counterclaims which were or could have been asserted

by and between these parties, against one another, is hereby dismissed with prejudice and

without costs or attorneys' fees to any party.

/s/David Sirotkin                                    /s/ David E. Stanley
David Sirotkin                                       David E. Stanley
Morelli Law Firm, PLLC                               REED SMITH LLP
777 Third Avenue, 31st Floor                         355 S. Grand Avenue, Suite 2900
New York, NY 10017                                   Los Angeles, CA 90071
dsirotkin@morellilaw.com
                                                     Attorneys for Defendants
Attorneys for Plaintiff




                                                 1
      Case: 1:15-cv-09701 Document #: 9 Filed: 08/16/19 Page 2 of 2 PageID #:15




                                  CERTIFICATE OF SERVICE

        I, David E. Stanley, hereby certify that on August 16, 2019, the foregoing document was

filed via the Court’s CM/ECF system, which will automatically serve and send email notification

of such filing to all registered attorneys of record.

                                                        /s/ David E. Stanley




                                                   2
